Citation Nr: 1446123	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-27 289A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran initially perfected an appeal from the denial of service connection for hearing loss and for a mental health condition.  See February 2012 notice of disagreement; September 2012 statement of the case; October 2012 VA Form 9.  However, service connection for psychiatric disability was granted in May 2013.  

The Veteran testified as to the issue on appeal at a formal RO hearing in June 2013.  The claims file is entirely contained in Virtual VA and the Veterans' Benefits Management System (VBMS).


FINDINGS OF FACT

In August 2014 and October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, requesting a withdrawal of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In the present case, the appellant and his authorized representative submitted statements in August 2014 and October 2014 requesting to withdraw the issue on appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  Id.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


